IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                           :
                                               :
               v.                              :
                                               :
Estate of Thomas Labrosciano,                  :
Estate of Marie Labrosciano,                   :
and Rocco Labrosciano                          :
                                               :   No. 1178 C.D. 2017
Appeal of: Rocco Labrosciano                   :   Argued: November 13, 2018



BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                            FILED: December 18, 2018


               Rocco Labrosciano (Appellant) appeals from the July 21, 2017 order of
the Court of Common Pleas of Philadelphia County (trial court) denying his Motion
to Set Aside Sheriff Sale (Motion to Set Aside) regarding a property located at 1731
South Mole Street, Philadelphia (Property). Appellant presents five claims of error
in this appeal. Appellant claims that: (1) the trial court erred by not holding a
hearing prior to issuing the decree permitting the sale of the Property; (2) Section
39.2 of the Municipal Claims and Tax Liens Act (MCTLA),1 53 P.S. § 7193.2,
unconstitutionally violates the separation of powers clause of the Pennsylvania
Constitution; (3) the trial court erred in determining that the testimony of a private


      1
          Act of May 16, 1923, P.L. 207, as amended, 53 P.S. §§ 7101-7455.
process server established that the most public part of the Property had been properly
posted; (4) the trial court erred in admitting third-party business records into
evidence; and (5) the trial court erred by holding that the City of Philadelphia (the
City) was not required to comply with Pennsylvania Rules of Civil Procedure Nos.
3129.1-2, 3181(a)(6) and 3190.


Background and Procedural Posture


               Appellant has lived his entire life in the Property. Notes of Testimony
(N.T.) 3/21/2017 at 13-19. During their lifetimes, Appellant’s parents, Marie and
Thomas Labrosciano, were the record owners of the Property. N.T. 3/21/2017 at 13
& 31. Appellant’s mother passed away intestate in February 1988 followed by
Appellant’s father, also intestate, in June 2002, leaving Appellant as the Property’s
legal owner. Id. at 14 & 30-31. Although the legal owner, Appellant never
registered or recorded his ownership interest in the Property. Id. at 30 & 38.
               While the Property’s real estate taxes were paid prior to 2011, the taxes
went unpaid in 2011, 2012 and 2013. N.T. 3/21/2017 at 31-32. As a result, the City
filed a claim for unpaid real estate taxes against the Property. Thereafter, on March
10, 2015, the City’s law department real estate tax collection co-counsel, GRB Law
(GRB), mailed a pre-foreclosure notice to the Property that explained that the City
intended to commence foreclosure proceedings against the Property for the
outstanding tax balance.2 Id. at 47 & 49. In response, on March 16, 2015, Appellant
telephoned GRB and requested a payment plan to rectify the Property’s delinquent


       2
         The total amount of back taxes and interest due on the Property at that time was $2,537.67.
See City’s Tax Sale Petition, filed April 14, 2015 (Tax Sale Petition) at p. 2; N.T. 3/21/2017 at 60.

                                                 2
taxes. Id. at 48. As a result of this telephone call, GRB forwarded to the Property
an application for an Owner Occupied Payment Agreement (OOPA), a statement of
the taxes owed, and a Taxpayer Assistance Brochure. Id. at 48-49. Appellant did
not return the OOPA application.
             Receiving no response to the OOPA application, on April 14, 2015, the
City filed a Tax Sale Petition against the Property seeking to collect the delinquent
real estate taxes (Tax Sale Petition). See Tax Sale Petition. The City included with
the Tax Sale Petition a Tax Information Certificate (TIC) that identified all interested
parties and their addresses, and listed Thomas and Marie Labrosciano as owners of
the Property based on available property records. Id.
             On April 25, 2015, the trial court issued a Rule to Show Cause why a
decree should not be entered allowing the sale of the Property (Rule to Show Cause)
and directing interested parties to file an answer to the Tax Sale Petition within 20
days of service of the Rule to Show Cause or face the possibility that the Property
may be scheduled for a sheriff’s sale. See Rule to Show Cause. The Rule to Show
Cause did not schedule or otherwise include information regarding a hearing on the
Tax Sale Petition or the Rule to Show Cause. Id.
             The City served copies of the Rule to Show Cause, together with the
Tax Sale Petition, on Thomas Labrosciano, Marie Labrosciano, and also on the
“current resident” of the Property via first-class mail addressed to the Property on
June 17, 2015 and via certified mail also addressed to the Property on June 12, 2015.
See Affidavit of Service of Mailing Petition and Rule, filed June 19, 2015 (Affidavit
of Mailing); Affidavit of Posting, filed June 23, 2015 (Affidavit of Posting); N.T.
3/21/2017 at 64-66. Additionally, a private process server posted the Rule to Show
Cause and the Tax Sale Petition onto the “most public part” of the Property on June


                                           3
20, 2015. See Affidavit of Posting; N.T. 3/21/2017 at 7-8 & 10. The City filed its
Affidavit of Mailing and Affidavit of Posting on June 19, 2015 and June 23, 2015,
respectively.
                Also in June of 2015, Appellant submitted an incomplete OOPA
application to GRB. N.T. 3/21/2017 at 49-50. The submitted OOPA application
was missing both proof of residency and proof of property ownership. Id. at 50.
Because the OOPA application was incomplete, on June 15, 2015, GRB returned the
application      to   Appellant    together         with    a     request   for   additional
information/documentation. Id. at 51. Neither Appellant nor anyone on his behalf
returned a completed OOPA application to GRB or the City. Id. at 52.
                On June 29, 2015, Appellant left a telephone message with GRB, which
returned his call on the same day, but was unable to reach Appellant or leave him a
voicemail message. N.T. 3/21/2017 at 52. On August 4, 2015, Appellant again
called GRB and was informed that, although he had no payment plan in place, he
could still make payment arrangements.            Id. at 52-53.
                In early August 2015, still having received no additional proof of
residency and proof of ownership documentation from Appellant, GRB mailed
Appellant an OOPA application denial letter. N.T. 3/21/2017 at 53. In response,
Appellant again telephoned GRB on August 10, 2015. Id. at 53-54. GRB again
advised Appellant of the documentation required to complete his OOPA application.
Id. The following day, on August 11, 2015, GRB mailed Appellant a new OOPA
application and advised him to either mail the required information or deliver it to
GRB’s office in person. Id. at 54-55.




                                              4
            On August 28, 2015, the trial court entered a decree authorizing the sale
of the Property without holding a hearing to determine the City’s strict compliance
with the service requirements of the MCTLA. See Decree dated August 28, 2015.
            In early September of 2015, GRB sent a final notice before sheriff’s
sale to the Property. N.T. 3/21/2017 at 55. The notice included a response deadline
of September 30, 2015, with a warning that a sheriff’s sale could be scheduled for
the Property if Appellant failed to respond to the notice by that date. Id. On
September 24, 2015, Appellant left a voicemail message claiming he had faxed the
OOPA application and supporting documentation to GRB, but had not received a
confirmation of the transmission.    Id.       GRB did not receive a faxed OOPA
application or supporting documents, and so telephoned Appellant to advise him to
present to GRB’s office on September 29, 2015 to turn in the OOPA application and
documentation. Id. at 56. Appellant did not present to GRB’s office on September
29, 2015. Id.
            Appellant next telephoned GRB on October 2, 2015. N.T. 3/21/2017
at 56. He informed GRB that he intended to present to GRB’s office in person later
that day and promised to bring with him the completed OOPA application and
supporting documentation. Id. Appellant did not present to or otherwise contact
GRB on October 2, 2015. Id. Instead, starting on October 19, 2015, despite having
no formal payment plan in place, Appellant began mailing GRB money order
payments of $38.00 towards his delinquent taxes. Id. at 23. These payments were
not part of a formal payment plan and no one at GRB instructed Appellant to submit
these payments. Id. at 57 & 61. After seven such payments between October 19,
2015 and April 2016, Appellant ceased sending the $38.00 money orders and made




                                           5
no payments between April 2016 and the ultimate sale of the Property on September
15, 2016. Id. at 56.
              On July 19, 2016, GRB scheduled the sheriff’s sale of the Property for
September 15, 2016 and sent three notices regarding the sheriff’s sale to the
Property. See Affidavit of Service dated July 19, 2016; N.T. 3/21/2017 at 66-67.
The notices were addressed to Thomas Labrosciano, Marie Labrosciano,3 and
“Current Occupant / Tenant” of the Property and were sent via first-class mail. See
Affidavit of Service dated July 19, 2016; N.T. 3/21/2017 at 66-67. In addition to a
notice of sale, these notices each contained copies of the trial court’s August 28,
2015 decree authorizing the sale of the Property and the sheriff’s handbill detailing
the date and place of the scheduled sheriff’s sale. See Affidavit of Service dated July
19, 2016; N.T. 3/21/2017 at 67-68. The notices were not returned to GRB. N.T.
3/21/2017 at 68.
              Appellant contacted GRB again on September 14, 2016, the day before
the Property’s scheduled sheriff’s sale. N.T. 3/21/2017 at 57. Appellant was aware
at that time that a sheriff’s sale of the Property was scheduled for the following day.
Id. at 58. Appellant told GRB that he had been in the hospital and needed to create
a payment plan. Id. at 57-58. GRB again informed Appellant of the documents
necessary to apply for an OOPA and advised Appellant that he needed to present to
GRB’s office that day – September 14, 2016 – to avoid the sheriff’s sale scheduled
for the following day, September 15, 2016. Id. at 57-58 & 61. Appellant did not
present to GRB’s office on September 14, 2016. Id. at 58. Appellant presented to
GRB’s office at 1:18 p.m. the following day, September 15, 2016, but by that time
the sheriff’s sale of the Property was complete. Id.

       3
         The notices sent to Thomas and Marie Labrosciano individually also stated “with Notice
to Heirs & Assigns.” See Affidavit of Service, dated July 19, 2016; N.T. 3/21/2017 at 66.
                                              6
               Third-party purchaser Dee Vaar LLC purchased the Property at the
September 15, 2016 sheriff’s sale for $80,000.00.                  See Sheriff’s Deed, N.T.
3/21/2017 at 47-48. The sheriff’s deed conveying the Property was acknowledged
on October 3, 2016 and recorded on October 13, 2016. See Sheriff’s Deed. On
December 29, 2016, Appellant filed the Motion to Set Aside.4 See Motion to Set
Aside Sheriff’s Sale. After the City and the third-party purchaser filed responses to
the Motion to Set Aside, the trial court conducted a hearing on the Motion to Set
Aside on March 21, 2017. See N.T. 3/21/2017. On July 21, 2017, the trial court
entered an order denying the Motion to Set Aside, and Appellant timely appealed to
this Court on August 18, 2017. See Trial Court Order dated July 21, 2017; Notice
of Appeal.


Discussion


               Appellant first claims5 that the trial court erred by not holding a hearing
prior to issuing the August 28, 2015 decree allowing for the sale of the Property. See
Appellant’s Brief at 19-27. Appellant claims that the MCTLA requires a hearing to
determine the City’s strict compliance with the MCTLA’s service requirements and
the veracity of the claims of a tax sale petition prior to the issuance of a decree
authorizing the sale of a property. Id. at 19-25. Appellant argues that the trial court’s
failure to conduct such a hearing constitutes reversible error. Id. We agree.

       4
          Appellant also filed a Petition to Intervene, which the trial court granted by order dated
April 7, 2017. See Trial Court Order, April 7, 2017.
       5
        “This Court’s review of a trial court’s order in a tax sale matter is limited to determining
whether the trial court erred as a matter of law, rendered a decision that is unsupported by the
evidence, or abused its discretion.” City of Philadelphia v. Rivera, 171 A.3d 1, 4 n.7 (Pa. Cmwlth.
2017) (quoting City of Phila. v. Auguste, 138 A.3d 697, 700 (Pa. Cmwlth. 2016)).
                                                 7
             Section 31.2 of the MCTLA, under which the City filed its Tax Sale
Petition in this matter, outlines the procedural steps the City and the trial court must
observe prior to approving a sheriff’s sale for a property that is the subject of a City
tax claim. See 53 P.S. § 7283(a). Section 31.2 provides, in pertinent part, as follows:


             § 7283. Cities of first class; recovery of judgment; sale
             free from claims

             (a) . . . [I]n cities of the first class, whenever a claimant has
             filed its tax or municipal claim in accordance with the
             requirements of this act, it may file its petition in the court
             in which the proceeding is pending, setting forth the facts
             necessary to show the right to sell, together with searches
             or a title insurance policy, showing the state of record and
             the ownership of the property, and of all tax and municipal
             claims, mortgages, ground rents or other charges on, or
             estates in, the land, as shown by the official records of the
             city or county, or the political subdivision in which the real
             estate is situate, and thereupon the court shall grant a rule
             upon all parties thus shown to be interested, to appear and
             show cause why a decree should not be made that the
             property be sold, freed and cleared of their respective
             claims, mortgages, ground rents, charges and estates. If
             upon a hearing, the court is satisfied that service had been
             made of the rule upon the parties respondent in the manner
             provided in this act for the service of writs of scire facias
             to obtain judgments upon tax and municipal claims, and
             that contemporaneously with the service of the rule on the
             parties respondent notice of the rule has been published by
             the claimant in at least one newspaper of general
             circulation in the county, and in a legal periodical
             published therein, if any, and that the facts stated in the
             petition be true, it shall order and decree that the property
             be sold at a subsequent sheriff’s sale at a time to be fixed
             thereafter by the claimant, clear of all claims, liens,
             mortgages, ground rents, charges and estates, to the
             highest bidder at such sale[.]

                                            8
53 P.S. § 7283(a) (emphasis added).
               Broken down into its constituent parts, in cases where the City has filed
a tax claim in accordance with the MCTLA, Section 31.2 allows the City to request
that the trial court grant it permission to sell the property through the filing of a
petition that outlines the City’s right to sell the property, the ownership of the
property, and all parties with an interest in the property. See 53 P.S. § 7283(a). Upon
the filing of such a petition by the City, Section 31.2 requires the trial court to issue
a rule upon all interested parties to show cause why the trial court should not grant
the City’s petition and issue a decree allowing the property in question to be sold at
a sheriff’s sale free and clear of all claims, mortgages, ground rents, charges, and
estates. Id. Once the trial court issues such a rule to show cause, the City must then
serve the tax sale petition and the trial court’s rule upon all interested parties pursuant
to the specific posting and mailing service requirements mandated in MCTLA
Section 39.2.6 Id. Additionally, Section 31.2 requires that the trial court conduct a
hearing to determine whether: (1) the City has properly served the parties respondent
with a tax sale petition and the court’s rule to show cause why a property should not
be sold at a sheriff’s sale; (2) the City has published notice of the trial court’s rule to


       6
         MCTLA Section 39.2, being later-enacted, has supplanted the Section 31.2 requirement
that tax sale petitions and rules to show cause be personally served in the manner required for
service of writs of scire facias. See In re Blaylock, 394 B.R. 359, 370 (Bankr. E.D. Pa. 2008).
Section 39.2 now specifically requires that, after reviewing a title search, title insurance policy, or
tax information certificate that identifies interested parties of record who have not registered their
addresses, the City must serve a property’s interested parties by (1) posting a true and correct copy
of the petition and rule on the most public part of the property; (2) mailing by first-class mail a
copy of the petition and rule to the address registered by any interested party; and (3) by mailing
a copy of the petition and rule by first-class mail and either certified or registered mail to any
interested unregistered parties discovered through the review of a title search, title insurance
policy, or tax information certificate. See 53 P.S. § 7193.2(a).

                                                  9
show cause in both an appropriate newspaper and an appropriate legal periodical;
and (3) the facts stated in the tax sale petition are true. Id.
             As this Court has recognized, the purpose of a sheriff’s sale under the
MCTLA “is not to strip the owner of his or her property but to collect municipal
claims.” City of Philadelphia v. Manu, 76 A.3d 601, 606 (Pa. Cmwlth. 2013). “The
collection of [real estate tax] claims may not be implemented without due process of
law guaranteed by the United States and Pennsylvania Constitutions.” Id. “Strict
compliance with the service requirement protects the procedural due process rights
of all interested parties to notice and an opportunity to be heard and also guards
against deprivation of property without substantive due process of law.” Id. (citing
First Union Nat’l Bank v. F.A. Realty Investors Corp., 812 A.2d 719, 726 (Pa. Super.
2002)). “Similarly, the requirement that the court hold a hearing to determine the
accuracy of the facts in the City’s [tax sale] petition is an important due process
safeguard.” Id. This Court has recognized that these due process protections are
particularly important in Section 31.2 petitions, where the City seeks permission to
sell properties for delinquent taxes via petition and not upon a judgment entered on
a lien in the normal course of civil court proceedings. Id.
             In addition to providing necessary due process safeguards to interested
parties, Section 31.2 hearings represent jurisdictional prerequisites to a trial court’s
ability to authorize the sale of properties at sheriff’s sales. As this Court has
explained:

             Proper service of a petition for tax sale and a rule to show
             cause is a prerequisite to a court acquiring personal
             jurisdiction over a defendant. Failure to strictly comply
             with the service requirement deprives the court of
             jurisdiction to authorize a sheriff’s sale.


                                           10
Manu, 76 A.3d at 605 (internal quotations and citations and quotations omitted).
             To ensure that the court meets this jurisdictional prerequisite, “[b]efore
granting a petition for sale, the court must make an independent inquiry regarding
the city’s strict compliance with the service requirement.” Manu, 76 A.3d at 605
(internal quotations omitted). The plain language of Section 31.2 (i.e., the phrase
“If upon a hearing”) requires this “independent inquiry” to consist of the trial court
conducting an actual hearing at which the City must enter into evidence proof of its
strict compliance with the MCTLA’s service and publication requirements and proof
of the truth of the matters asserted in its tax sale petition, and at which interested
parties may challenge the City’s evidence. See 53 P.S. § 7283(a). In the absence of
such a hearing, the trial court lacks jurisdiction to issue a decree authorizing a
sheriff’s sale. Manu, 76 A.3d at 605; 53 P.S. § 7283(a).
             Here, the trial court issued the Rule to Show Cause on April 25, 2015
and the City filed the Affidavit of Mailing on June 19, 2015 and the Affidavit of
Posting on June 23, 2015. On August 28, 2015, the trial court issued the Decree
authorizing the sale of Property at a sheriff’s sale. Prior to issuing the Decree, the
trial court did not schedule or conduct a Section 31.2 hearing during which it
required the City to prove the veracity of the claims contained in the Tax Sale
Petition or the City’s strict compliance with the MCTLA’s service requirements.
Because the trial court failed to engage in an independent inquiry into the City’s
strict compliance with the MCTLA’s Section 39.2 service requirements by
conducting the required Section 31.2 hearing, the trial court lacked jurisdiction to
authorize the sale of the Property at a sheriff’s sale. See Manu, 76 A.3d at 605.
             We do not agree with the City’s suggestion or the trial court’s
conclusion that Appellant’s failure to file an answer to the Tax Sale Petition made a


                                         11
Section 31.2 hearing unnecessary. See City’s Brief at 11-17; Trial Court Opinion at
6-8. The Section 31.2 requirement that a trial court hold a hearing operates
independent of whether any party has filed an answer to a tax sale petition.
Logically, Section 31.2 requires the City to prove its strict compliance with the
MCTLA’s service requirements regardless of whether any party has answered in
order to prove that interested parties knew about the action and had the opportunity
to answer in the first place. The fact that no party filed an answer to the Tax Sale
Petition removes neither the obligation of the trial court to hold a Section 31.2
hearing nor the obligation of the City to create a record at that hearing evidencing
its strict compliance with the MCTLA’s service and publication requirements and
proving the facts alleged in its petition. Section 31.2 requires that the trial court
conduct a hearing wherein the City satisfies the trial court that it has strictly complied
with the MCTLA’s mandated and specific service requirements and further proves
the veracity of facts alleged in a tax sale petition. See 53 P.S. § 7283(a). This
requirement is intended to protect the due process interests of individuals whom the
City seeks to dispossess of their property interests by petition alone. Manu, 76 A.3d
at 606.
               The trial court and the City correctly note that facts alleged in a tax sale
petition not denied in an interested party’s answer shall be taken by the court as true7
and thus can dispense with the “narrow factual inquiry” required to determine the
truth of the facts stated in the petition. City of Philadelphia v. Robinson, 123 A.3d
791, 798 (Pa. Cmwlth. 2015). However, even taking the facts alleged in the Tax
Sale Petition as true does not satisfy the City’s obligation to prove its strict
compliance with the MCTLA’s service requirements. The allegations of the Tax

      7
          See Section 35 of the MCTLA, 53 P.S. § 7189.

                                             12
Sale Petition consist of statements regarding the City’s efforts to file claims for
delinquent taxes, to obtain correct statements of taxes, and to obtain a correct Tax
Information Certificate for the purpose of identifying interested parties to the Tax
Claim Petition. See Tax Sale Petition. The Tax Sale Petition itself makes no
allegations of fact regarding the service, via mailing or posting, of the Tax Sale
Petition or the trial court’s Rule to Show Cause, which had not issued at the time the
City filed the Tax Sale Petition. Id.
               Additionally, although filed and on the docket of this matter, the City
never entered its Affidavit of Service by Mail or Affidavit of Posting into evidence
at a Section 31.2 hearing where they could have been challenged.8 To be sure, while
such a hearing could be extremely brief,9 Section 31.2 still requires a hearing to (1)
allow an interested party the opportunity to challenge the City’s service compliance
averments, and (2) provide the trial court the evidentiary basis to make its findings
of fact regarding the City’s compliance with the service requirements and the
veracity of the underlying facts of the tax sale petition required before the trial court
could authorize a sheriff’s sale. Because it did not hold a Section 31.2 hearing at
which the City, at a minimum, placed its affidavits into evidence, the trial court had
no evidentiary basis upon which to conclude, as it did in the Decree, that the City
had satisfied its service requirements under Section 39.2.

       8
          Although it requires the filing of affidavits of posting and service, the MCTLA provides
no mechanism other than a Section 31.2 hearing whereby an interested party might challenge those
affidavits.
       9
          In a case like the instant matter, where no answer had been timely filed and no interested
party presented to challenge the City’s evidence regarding service, a hearing consisting merely of
the City moving its tax sale petition and service affidavits into evidence for the lower court’s
consideration would suffice to satisfy the “narrow factual inquiry” required to determine the City’s
compliance with the MCTLA’s service requirements and the veracity of the facts alleged in the
tax sale petition. City of Philadelphia v. Robinson, 123 A.3d 791, 798 (Pa. Cmwlth. 2015).

                                                13
                Finally, we disagree with the City’s suggestion that, because he failed
to register his interest in the Property pursuant to MCTLA Section 39.1,10 Appellant
lacks standing to contest the sheriff’s sale of the Property. See City’s Brief at 29-
31. While the City’s argument that a failure to properly register an interest in a
property can deprive a party of standing to contest whether he received proper notice
of the Property’s sheriff’s sale may be strictly true, it does not alter the result herein
at this stage of the proceedings.
                MCTLA Section 39.2(b) deprives a party that fails to properly register
its interest in a property pursuant to MCTLA Section 39.1 of standing to contest the
adequacy of the City’s MCTLA Section 39.2(a) service as follows:

                No party whose interest did not appear on a title search,
                title insurance policy or tax information certificate or who
                failed to accurately register his interest and address
                pursuant to section 39.1 of this act shall have standing to
                complain of improper notice if the city shall have
                complied with subsection (a) of this section. This
                provision shall not apply if the mortgage or interest was
                otherwise properly recorded in the Office of the Recorder
                of Deeds and the document contains a current address

       10
            MCTLA Section 39.1(a) requires:

                Any owner of real property located within a city of the first class,
                any mortgagee thereof or any person having a lien or claim thereon
                or interest therein shall register a notice of interest with the
                department of the city of the first class responsible for collection of
                tax and municipal claims stating his name, residence and mailing
                address and a description of the real property in which the person
                has an interest. A notice of interest shall not be required for any
                mortgage or interest otherwise properly recorded in the Office of the
                Recorder of Deeds provided the document contains a current
                address sufficient to satisfy the notice requirements of this section.
                The interested party shall file an amended registration as needed.

53 P.S. § 7193.1(a).
                                                 14
             sufficient to satisfy the notice requirements of this section.
             Notwithstanding any other requirement set forth in this act
             or any other law to the contrary, the notice required by
             subsection (a) of this section shall constitute the only
             notice required before a court may enter a decree ordering
             a tax sale.

53 P.S. § 7193.2(b).
             Thus, the plain language of the MCTLA Section 39.1(b) standing
requirement provides the City with a defense it may raise against individuals wishing
to challenge the adequacy of the City’s service compliance at a Section 31.2 hearing.
It does not, however, excuse or supplant the requirement that the trial court conduct
a Section 31.2 hearing to determine the City’s strict compliance with the MCTLA’s
service requirements and to determine the veracity of the underlying factual
assertions in the first place. As previously noted, a Section 31.2 hearing is a
jurisdictional prerequisite to a sheriff’s sale, without which the trial court lacks
jurisdiction to authorize a sheriff’s sale. Manu, 76 A.3d at 605. While the City may
challenge an objecting party’s standing at a Section 31.2 hearing, the hearing must
nevertheless take place. We further stress again that the requirement that the trial
court conduct a Section 31.2 hearing is intended not to give those challenging a tax
sale petition a second bite at the apple, but instead to protect the due process interests
of individuals whom the City seeks to dispossess of their property interests by
petition alone. Id. at 606. Therefore, regardless of whether Appellant ultimately has
standing to object to service at a Section 31.2 hearing, the trial court still is required
to conduct the Section 31.2 hearing during which it requires the City to put forth
evidence illustrating strict compliance with the MCTLA’s Section 39.1(a) service
requirements as well as the veracity of the City’s underlying claims.



                                           15
              For these reasons, the trial court lacked jurisdiction to enter the Decree
allowing for the Property to be sold at a sheriff’s sale. As a result, the trial court
abused its discretion in denying the Motion to Set Aside the Sheriff’s Sale.
Therefore, we reverse the order denying Appellant’s Motion to Set Aside, vacate the
trial court’s decree authorizing the Property be sold at a sheriff’s sale, and remand
the matter for further proceedings in accordance with this opinion.11




                                          __________________________________
                                          CHRISTINE FIZZANO CANNON, Judge




       11
         Based on our determination above, we need not reach Appellant’s remaining arguments
on appeal.
                                            16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                       :
                                           :
            v.                             :
                                           :
Estate of Thomas Labrosciano,              :
Estate of Marie Labrosciano,               :
and Rocco Labrosciano                      :
                                           :   No. 1178 C.D. 2017
Appeal of: Rocco Labrosciano               :



                                    ORDER


            AND NOW, this 18th day of December, 2018, the July 21, 2017 order
of the Court of Common Pleas of Philadelphia County (trial court) denying Rocco
Labrosciano’s Motion to Set Aside Sheriff Sale is REVERSED. The trial court’s
August 28, 2015 decree authorizing a sheriff’s sale of the property located at 1731
South Mole Street, Philadelphia, is VACATED, and the case is REMANDED for
further proceedings consistent with the foregoing opinion.
            Jurisdiction relinquished.




                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge